Exhibit 10.7
EXECUTIVE EMPLOYMENT AGREEMENT
This agreement (the “Agreement”) is entered into effective as of May 26, 2011
(the “Effective Date”), by and between IGAL P. ZAMIR (the “Executive”) and MAPCO
EXPRESS, INC. (the “Company”), who, in return for the mutual promises set forth
herein, agree as follows:

1.  
Term. The term of this Agreement (the “Term”) shall commence upon the Effective
Date and expire on December 31, 2015 unless terminated earlier as provided for
herein.

2.  
Employment Services, Duties and Responsibilities. The Company agrees to employ
Executive, and Executive accepts employment, as the Company’s President.
Executive agrees to perform the services required by, and have the duties and
responsibilities designated by, the Company’s Board of Directors (the “Board”)
for such position commensurate with his title, as determined by the Board from
time to time, and to devote Executive’s best efforts on a full-time basis to
such position. The Executive’s services, duties, responsibilities and decisions
shall be subject to the control of, review of and change by the Board and such
other persons as the Board may designate from time to time, provided such
duties, responsibilities and decisions are commensurate with the Executive’s
title. Executive’s obligation to provide full-time services to the Company shall
not exclude his ability to perform services without direct compensation
therefore in connection with the management of personal investments or in
connection with the performance of charitable and civic activities, provided
that such activities do not contravene the provisions of this Section.
  3.  
Compensation.

  (a)  
Base Compensation / Contract Bonuses. During the Term, Executive’s salary (the
“Base Compensation”) shall be no less than the annualized equivalent of $240,000
beginning June 10, 2010, shall be no less than the annualized equivalent of
$260,000 beginning January 1, 2012 and shall be payable at the same times and
under the same conditions as salaries are paid to the Company’s other employees.
In consideration of the terms and conditions of this Agreement, the Company
shall also pay Executive a cash contract bonus in the amount of $75,000 (a
“Contract Bonus”) within 30 calendar days of the Executive’s execution of this
Agreement and upon each of January 1, 2012, January 1, 2013, January 1, 2014 and
January 1, 2015. If the Executive terminates his employment with the Company
during the Term, he will not be entitled to any subsequent Contract Bonuses and
must repay the most recent Contract Bonus paid to him less a prorated amount of
such Contract Bonus equal to the period of employment since the date the
Contract Bonus was earned.

  (b)  
Annual Bonus. If the Company’s Board of Directors (or any applicable Committee
thereof) awards Annual Bonuses to any officer of the Company during the Term,
Executive shall be entitled to an Annual Bonus for such year between a threshold
and maximum amount of 25% and 75% of Executive’s Base Compensation rate at the
end of the bonus year. The Executive’s Annual Bonus shall be payable between
January 1 and March 15 of the year following the bonus year. For purposes of
this Agreement, an “Annual Bonus” shall mean a discretionary cash bonus, if any,
awarded by the Company’s Board of Directors (or any applicable Committee
thereof) to employees generally in recognition of employees’ service during the
preceding fiscal year.

 

 



--------------------------------------------------------------------------------



 



  (c)  
Equity-Based Awards. The Company shall recommend to the Board of Directors (or
any applicable Committee thereof) of Delek US Holdings, Inc. that Executive be
awarded 330,000 stock appreciation rights (“SARs”) and 30,000 restricted stock
units (“RSUs”) under the Delek US Holdings, Inc. 2006 Long-Term Incentive Plan
(the “Plan”) upon the terms and conditions applicable to equity awards under the
Plan (including, without limitation, vesting conditions) as may be established
from time to time by the Delek US Holdings, Inc. Board of Directors (or any
applicable Committee thereof). The SARs and RSUs shall be awarded upon the first
regularly scheduled quarterly grant date for Delek US Holdings, Inc. equity
awards that coincides with or occurs after the Executive’s execution of this
Agreement. The vesting dates and base prices for the SARs and RSUs shall be as
follows:

                      Vesting Date   SARs Vesting     SAR Base Price   RSUs
Vesting  
12/10/2011
    110,000     FMV     10,000  
6/10/2012
    55,000     FMV x 1.1     5,000  
6/10/2013
    55,000     FMV x 1.2     5,000  
6/10/2014
    55,000     FMV x 1.3     5,000  
6/10/2015
    55,000     FMV x 1.4     5,000  

“FMV” shall equal the New York Stock Exchange (the “NYSE”) closing price of
Delek US Holdings, Inc. Common Stock on the grant date (or the last previous
closing price if the grant date occurs on a day when the NYSE is not open for
trading).

4.  
Fringe Benefits / Reimbursement of Business Expenses.

  (a)  
General. The Company shall make available, or cause to be made available to
Executive, throughout the period of his employment hereunder, such benefits, as
may be put into effect from time to time by the Company generally for other
executives of the Company. The Company expressly reserves the right to modify
such benefits at any time.

  (b)  
Business Expenses. Executive will be reimbursed for all reasonable out-of-pocket
business, business entertainment and travel expenses paid by the Executive, in
accordance with and subject to applicable Company expense incurrence and
reimbursement policies.

  (c)  
Other Benefits. During the Term, the Company will (i) pay the reasonable costs
of professional preparation of the Executive’s personal income tax return(s);
(ii) provide the Executive with a monthly housing stipend of $2,500 (effective
June 10, 2010); (iii) pay the cost of reasonable roundtrip airfare for no more
than one personal trip to Israel during each calendar year for each of the
Executive, the Executive’s spouse and the Executive’s minor children;
(iv) provide Executive with the use of a Company-owned automobile including
insurance, fuel and maintenance; and (v) pay the Executive a monthly education
allowance of $1,000 per child for each of the Executive’s minor children.
Perquisites and other personal benefits that are not integrally and directly
related to the performance of the Executive’s duties and confer a direct or
indirect benefit upon the Executive that has a personal aspect may be disclosed
in public filings according to the regulations of the United States Securities
and Exchange Commission (the “SEC”). Income, social security and medicare taxes
incurred by the Executive on airfare benefits under this Section 4(c) will be
grossed up and reimbursed at the Executive’s overall marginal tax rate. The
provisions of this Section 4(c) shall survive the Executive’s death or
Disability for a period of one year.

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 2 of 10

 

2



--------------------------------------------------------------------------------



 



5.  
Vacation Time / Sick Leave. Executive shall be entitled to 12 working days of
vacation per calendar year as well as an additional 10 working days of vacation
per calendar year for personal trips to Israel. Unused vacation will accrue and
carry over into a new calendar year during the Term and the amount attributed to
accrued and unused vacation will be paid to the Executive upon the termination
of employment. Vacation time shall be taken only after providing reasonable
notice to the person to whom the Executive reports. Executive will be provided
with sick leave according to the Company’s standard policies.

6.  
Compliance With Company Policies. Executive shall comply with and abide by all
applicable lawful policies and directives of the Company and, as applicable, its
sole stockholder, Delek US Holdings, Inc. and any of its or their affiliates
(collectively, “Delek”), which policies and directives shall be provided to
Executive. These policies and directives may include, without limitation, any
applicable Code of Business Conduct & Ethics, Supplemental Insider Trading
Policy and Employee Handbook. The Company and/or Delek may, in its or their sole
discretion, change, modify or adopt new policies and directives affecting
Executive’s employment. In the event of any conflict between the specific terms
of this Agreement and specific terms of the applicable Company or Delek
employment policies and directives, the terms of this Agreement will be
controlling. The Executive acknowledges that Delek is currently subject to the
reporting requirements of the SEC pursuant to the Securities Exchange Act of
1934, as amended (the “Exchange Act”), the continued listing requirements of the
New York Stock Exchange, and other federal securities laws and regulations
applicable to U.S. public companies. The Executive will, as an employee of a
Delek subsidiary, and, if he is determined to be an executive officer or
Section 16 officer of Delek, in such capacities, be required to comply with
certain federal securities laws and regulations as well as certain Delek
policies designed to comply with such laws and regulations.

7.  
Confidentiality. Executive recognizes that, during the course of his employment,
Executive will be exposed to information or ideas of a confidential or
proprietary nature which pertain to Company’s and, to a certain extent, Delek’s
business, financial, legal, marketing, administrative, personnel, technical or
other functions or which constitute trade secrets (including, without
limitation, specifications, designs, plans, drawings, software, data,
prototypes, the identity of sources and markets, marketing information and
strategies, business and financial plans and strategies, methods of doing
business, data processing and technical systems, programs and practices,
customers and users and their needs, sales history, financial health or material
non-public information as defined under federal securities law) (collectively
“Confidential Information”). Confidential Information also includes such
information of third parties which has been provided to Company or Delek in
confidence. All such information is deemed “confidential” or “proprietary”
whether or not it is so marked, provided that it is maintained as confidential
by the Company and/or Delek. Information will not be considered Confidential
Information to the extent that it is generally available to the public. Nothing
in this Section will prohibit the use or disclosure by Executive of knowledge
that is in general use in the industry or general business knowledge, was known
to Executive prior to his service to the Company or which enters the public
domain other than through breach of this Agreement. Executive may also disclose
such information if required by court order or applicable law provided that
Executive (a) gives Company reasonable advance written notice to allow Company
and/or Delek to seek a protective order or other appropriate remedy (except to
the extent that Executive’s compliance with the foregoing would cause Executive
to violate a court order or other legal requirement), (b) discloses only such
information as is required by law, and (c) uses commercially reasonable efforts
to obtain confidential treatment for any Confidential Information so disclosed.
During Executive’s employment and for a period of three years thereafter,
Executive shall hold Confidential Information in confidence, shall use it only
in connection with the performance of duties on behalf of Company, shall
restrict its disclosure to those directors, employees or independent contractors
of Company or, as appropriate, Delek with a need to know, and shall not
disclose, copy or use Confidential Information for the benefit of anyone other
than Company or, as appropriate, Delek without Company’s (or, as applicable,
Delek’s) prior written consent. Executive shall, upon Company’s request or
Executive’s termination of employment, return to Company any and all written
documents containing Confidential Information in Executive’s possession, custody
or control.

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 3 of 10



 

3



--------------------------------------------------------------------------------



 



8.  
Restrictive Covenants.

  (a)  
Non-Competition.

  (i)  
In consideration of the Confidential Information provided to the Executive and
the other benefits provided to him pursuant to this Agreement, Executive agrees
that, if his employment ends during the Term, then during a six month
Non-Compete Period (as defined below), Executive will not, without the prior
written consent of Company (which shall not be unreasonably withheld), directly
or indirectly, either as an individual or as an employee, officer, director,
shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity conduct any business, or assist
any person in conducting any business, that is directly in competition with the
Company’s Business (as defined below) in the Territory (as defined below). It is
expressly agreed and understood that this restriction is not intended to and
shall not prevent Executive from employment or other engagement by a person or
entity that competes with Company’s Business as long as Executive does not
personally compete or assist such person or entity in such restricted
competition. The terms of this Section 8(a) shall not apply to the ownership by
Executive of less than 5% of a class of equity securities of an entity, which
securities are publicly traded on any national securities exchange.

  (ii)  
For any termination except for a termination by the Company for Cause, the
“Non-Compete Period” shall commence upon the date that notice of termination of
employment is delivered or deemed delivered under the notice provisions of this
Agreement, it being acknowledged and agreed that the Non-Compete Period may
commence to run, or even completely run, during a period of time during which
Executive remains employed by the Company (assuming that he continues to be so
employed after the delivery of such notice of termination). In the event of a
termination by the Company for Cause, the Non-Compete Period shall commence upon
the date that Executive’s employment with the Company ends.

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 4 of 10

 

4



--------------------------------------------------------------------------------



 



  (iii)  
For purposes of this Section 8(a), the “Company’s Business” means the businesses
conducted by the Company or its subsidiaries at the time of the termination of
Executive’s employment over which the Executive has primary responsibility at
the time of termination (it being agreed and understood that other aspects of
the businesses conducted by the Company or its subsidiaries is not within such
definition). The parties acknowledge that, at the time of the execution of this
Agreement, the Executive is primarily involved only in the Company’s retail fuel
and convenience merchandise business. For purposes of this Section 8(a), the
“Territory” shall mean a 50 mile radius from any of the Company’s retail fuel
and/or convenience merchandise facilities existing at the commencement of the
Non-Compete Period.

  (b)  
Non-Interference with Commercial Relationships. During Executive’s employment
with Company, and for a period of six months thereafter, Executive will not,
directly or indirectly, either as an individual or as an employee, officer,
director, shareholder, partner, equity participant, sole proprietor, independent
contractor, consultant or in any other capacity whatsoever approach or solicit
any customer or vendor of Company or Delek for the purpose of causing, directly
or indirectly, any such customer or vendor to cease doing business with Company
or Delek. The foregoing covenant shall be in addition to any other covenants or
agreements to which Executive may be subject.

  (c)  
Non-Interference with Employment Relationships. During Executive’s employment
with Company, and for a period of one year thereafter, Executive shall not,
without Company’s prior written consent, directly or indirectly: (i) induce or
attempt to induce any Company or Delek employee to terminate his/her employment
with the Company or Delek; or (ii) interfere with or disrupt the Company’s or
Delek’s relationship with any of its employees or independent contractors. The
foregoing does not prohibit the Executive (personally or as an employee,
officer, director, shareholder, partner, equity participant, sole proprietor,
independent contractor, consultant or in any other capacity) from hiring or
employing an individual that contacts the Executive on his or her own initiative
without any direct or indirect solicitation by the Executive other than
customary forms of general solicitation such as newspaper advertisements or
internet postings.

  (d)  
It is understood and agreed that the scope of each of the covenants contained in
this Section 8 is reasonable as to time, area, and persons and is necessary to
protect the legitimate business interest of the Company and Delek. It is further
agreed that such covenants will be regarded as divisible and will be operative
as to time, area and persons to the extent that they may be so operative.

9.  
Copyright, Inventions, Patents. Company shall have all right, title and interest
to all features (including, but not limited to, graphic designs, copyrights,
trademarks and patents) created during the course of Executive’s employment with
Company. Executive hereby assigns to Company all copyright ownership and rights
to any work developed by Executive and reduced to practice for or on behalf of
Company or which relate to Company’s business during the course of the
employment relationship. At Company’s expense and for a period of three years
following the termination of Executive’s employment, Executive shall reasonably
assist or support the Company to obtain, maintain, and assert its rights in such
work including, without limitation, the giving of evidence in suits and
proceedings, and the furnishing and/or assigning of all documentation and other
materials relative to Company’s intellectual property rights.

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 5 of 10

 

5



--------------------------------------------------------------------------------



 



10.  
Termination of Employment.

  (a)  
Termination By Company For Cause. Company may immediately terminate Executive’s
employment at any time for Cause. Upon any such termination, the Company shall
be under no further obligation to Executive hereunder except as otherwise
required by law, including to provide compensation and benefits already earned
but unpaid as of the termination date, and reimburse unpaid expenses, and
Company will reserve all further rights and remedies available to it at law or
in equity.

  (b)  
Termination At-Will By Company. Subject to the provisions of Section 10(d)
below, the Company may terminate this Agreement (and Executive’s employment
hereunder) at any time and for any reason provided that, if the termination is
other than for Cause, Executive shall be entitled to receive (i) his Base
Compensation through the termination date, (ii) the Post-Employment Annual
Bonus, if any, (iii) all accrued benefits through the termination date (and to
the extent required by law), (iv) the Severance Payment, (v) a sum payable with,
and subject to the conditions of, the Severance Payment equal to the cost of
continuing health insurance coverage under COBRA for a period of six months
following the termination date, (vi) any earned but yet unpaid Contract Bonus
and (vii) the continuation of the housing, automobile and education benefits
described in Section 4(c) for six months following the termination date. This
provision shall not apply if Executive’s employment terminates by reason of
death or Disability.

  (c)  
Termination At-Will By Executive. The Executive may terminate this Agreement
(and Executive’s employment hereunder) at any time and for any reason. If the
Executive terminates this Agreement (and Executive’s employment hereunder)
during the Term, the Executive must provide the Company with advance written
notice of termination equal to the lesser of six months or the balance of the
Term.

  (i)  
If the Executive terminates his employment during the Term and provides the
required advance written notice, the Executive shall be entitled to the
Severance Payment upon termination.

  (ii)  
If the Executive terminates his employment during the Term without providing the
required advance written notice, the Executive shall not be entitled to the
Severance Payment and shall receive compensation only in the manner stated in
subsection (a) of this Section. In addition, the Company shall be entitled to a
buy-out payment equal to the Executive’s Base Compensation that would have been
earned if the Executive’s employment had continued during the required advance
notice period less an amount equal to the amount of any Base Compensation earned
by him during the period of advance notice provided, if any. The payments
described in this Section 10(c)(ii) shall not represent full liquidated damages
for Executive’s breach of the advance notice provisions of this Section 10(c)
and the Company reserves all other remedies available at law or in equity for
such breach.

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 6 of 10

 

6



--------------------------------------------------------------------------------



 



  (iii)  
If the Executive fails to render services to the Company in a diligent and good
faith manner after the delivery of notice of termination during the Term, and
continues or repeats such failure after receiving written notice of same, the
Company may immediately terminate the Executive’s employment and the Company
will be immediately entitled to the buy-out payment described in
Section 10(c)(ii) upon such termination.

  (d)  
Accelerated Termination After Notice. Nothing herein shall limit the Company’s
right to terminate this Agreement or Executive’s employment after the Company
receives notice of termination from Executive. However, if the Company receives
notice of termination from Executive and then terminates his employment for any
reason other than for Cause, Executive’s employment shall terminate on (and
post-employment provisions of Sections 7, 8(b), 8(c) and 9 shall be effective
from) the date established by the Company but Executive shall be entitled to
such compensation, bonuses, vesting and other benefits as if the termination had
been effective on the earlier of (i) the termination date specified in
Executive’s notice of termination or (ii) six months following the Executive’s
notice of termination.

  (e)  
Separation Release. Notwithstanding anything to the contrary, but subject to any
applicable six-month delay required by Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”), if a Severance Payment is otherwise
payable to Executive hereunder, payment of such Severance Payment shall be
payable in cash to the Executive at the end of the month following the month in
which the Executive’s separation from service (within the meaning of
Section 409A) occurs, provided, however, that, Executive’s right to receive the
Severance Payment shall be conditioned upon (i) Executive’s execution and
delivery to the Company of a Separation Release within 30 days following the
separation from service date and (ii) Executive has continued to comply with
this Agreement and any other restrictive covenants to which he is bound. If the
Executive fails to timely execute and deliver the Separation Release or if he
timely revokes his acceptance of the Separation Release thereafter (if such
revocation is permitted), he shall not be entitled to the Severance Payment and
shall repay any Severance Payment received.

  (f)  
Definitions. The following terms shall have the following meanings as used in
this Section 10:

  (i)  
“Cause” means the Executive’s (A) fraud, gross negligence or willful misconduct
involving the Company, Delek or their affiliates, (B) conviction of, or plea of
nolo contendere to, a felony or crime involving moral turpitude or
(C) deliberate and continual refusal to perform his duties in any material
respect on substantially a full-time basis or to act in accordance with any
specific and lawful instruction of the Board provided that he has been given
written notice of such conduct and such conduct is not cured within 30 days
thereafter.

  (ii)  
“Disability” means the inability of the Executive to perform the customary
duties of his employment or other service with the Company or its affiliates by
reason of a physical or mental incapacity or illness which is expected to result
in death or to be of indefinite duration, as determined by a duly licensed
physician selected by the Company.

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 7 of 10

 

7



--------------------------------------------------------------------------------



 



  (iii)  
“Post-Employment Annual Bonus” shall mean the Annual Bonus to which Executive
would have otherwise been entitled if his employment had continued through the
end of the bonus year, prorated for the period of actual employment during the
bonus year, and paid upon the payment of the Annual Bonus for all other
employees.

  (iv)  
“Separation Release” shall mean a general release of claims against the Company
and its affiliates in a form provided by the Company that pertains to all known
and unknown claims related to Executive’s employment and the termination of his
employment and that contains appropriate anti-disparagement and continuing
confidentiality covenants.

  (v)  
“Severance Payment” shall mean an amount equal to 50% of the Executive’s Base
Compensation as in effect immediately before any notice of termination, payable
in a cash lump sum pursuant to subsection (e) of this Section. Executive shall
have no responsibility for mitigating the amount of any payment provided for
herein by seeking other employment or otherwise, and any such payment will not
be reduced in the event such other employment is obtained.

11.  
Survival of Terms. The provisions of Sections 7, 8(b), 8(c), 9 and 10 shall
survive the termination or expiration of this Agreement and will continue in
effect following the termination of Executive’s employment for the periods
described therein. The provisions of Section 8(a) shall survive the termination
(but not the expiration) of this Agreement.

12.  
Assignment. This Agreement shall not be assignable by either party without the
written consent of the other party except that Company may assign this Agreement
to Delek or to a parent, affiliate or subsidiary of the Company. Any failure by
Company to assign this Agreement to an unaffiliated third party successor upon
the Company’s sale or transfer of all or substantially all of its business will
be considered the termination of Executive’s employment at-will by the Company
without Cause effective upon the earlier of the Company’s notice to him that
this Agreement will not be assigned to the successor or the closing of the
applicable transaction without an assignment to the successor. Any failure by
Executive to consent to the assignment of this Agreement to such unaffiliated
third party successor will be considered the termination of his employment
at-will effective upon the earlier of his notice to the Company that he will not
consent to the assignment of this Agreement or the closing of the applicable
transaction without an assignment to the successor.

14.  
No Inducement / Agreement Voluntary. Executive represents that (a) he has not
been pressured, misled, or induced to enter into this Agreement based upon any
representation by Company or its agents not contained herein, (b) he has entered
into this Agreement voluntarily, after having the opportunity to consult with
representatives of his own choosing and (c) his assent is freely given.

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 8 of 10

 

8



--------------------------------------------------------------------------------



 



15.  
Interpretation. Any Section, phrase or other provision of this Agreement that is
determined by a court, arbitrator or arbitration panel of competent jurisdiction
to be unreasonable or in conflict with any applicable statute or rule, shall be
deemed, if possible, to be modified or altered so that it is not unreasonable or
in conflict or, if that is not possible, then it shall be deemed omitted from
this Agreement. The invalidity of any portion of this Agreement shall not affect
the validity of the remaining portions. Unless expressly stated to the contrary,
all references to “days” in this Agreement shall mean calendar days.

16.  
Prior Agreements / Amendments. This Agreement revokes and supersedes all prior
agreements pertaining to the subject matter herein, whether written or oral,
including, without limitation, the employment agreement between the parties
dated June 10, 2009 and the 409A Addendum between the parties dated May 25,
2010. However, this Agreement does not affect any prior equity awards granted to
the Executive. This Agreement represents the entire agreement between the
parties in relation to the employment of the Executive by the Company on, and
subsequent to, the Effective Date, but shall not nullify or otherwise affect any
prior equity awards granted to the Executive. This Agreement shall not be
subject to modification or amendment by any oral representation, or any written
statement by either party, except for a dated writing signed by the Executive
and the Company.

17.  
Notices. All notices of any kind to be delivered in connection with this
Agreement shall be in writing and shall be deemed to have been duly given if
personally delivered or if sent by nationally-recognized overnight courier
(e.g., FedEx, UPS, DHL, etc.) or by registered or certified mail, return receipt
requested and postage prepaid, addressed to the Company at 7102 Commerce Way,
Brentwood, Tennessee 37027, Attn: General Counsel, to the Executive at his
then-existing payroll address, with a copy to Zvi Hahn, Esq. and Steven Eckhaus,
Esq., Katten Muchin Rosenman, LLP, 575 Madison Avenue, New York, New York 10021,
or to such other address as the party to whom notice is to be given may have
furnished to the other in writing in accordance with the provisions of this
Section. Any such notice or communication shall be deemed to have been received:
(a) if by personal delivery or nationally-recognized overnight courier, on the
date of such delivery and (b) if by registered or certified mail, on the third
postal service day following the date postmarked.

18.  
Applicable Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Tennessee without giving effect to its principles
of conflicts of law. The state and federal courts for Davidson County, Tennessee
shall be the exclusive venue for any litigation based in significant part upon
this Agreement.
  19.  
Section 409A.

  (a)  
It is intended that (i) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A and (ii) the
payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(9)(iii) and 1.409A-1(b)(9)(v).

  (b)  
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Executive’s employment with the Company
terminates or at such other time that the Company determines to be relevant, the
Executive is a “specified employee” (as such term is defined under Treasury
Regulation 1.409A-1(i)(1)) of the Company and (ii) that any payments to be
provided to the Executive pursuant to this Agreement are or may become subject
to the additional tax under Section 409A(a)(1)(B) or any other taxes or
penalties imposed under Section 409A if provided at the time otherwise required
under this Agreement, then such payments shall be delayed until the date that is
six months after the date of the Executive’s “separation from service” (as such
term is defined under Treasury Regulation 1.409A-1(h)) with the Company, or, if
earlier, the date of the Executive’s death. Any payments delayed pursuant to
this Section shall be made in a lump sum on the first working day of the seventh
month following the Executive’s “separation from service” (as such term is
defined under Treasury Regulation 1.409A-1(h)), or, if earlier, the date of the
Executive’s death.

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 9 of 10

 

9



--------------------------------------------------------------------------------



 



  (c)  
In addition, to the extent that any reimbursement, fringe benefit or other,
similar plan or arrangement in which the Executive participates during the term
of his employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A, (i) the amount eligible for
reimbursement or payment under such plan or arrangement in one calendar year may
not affect the amount eligible for reimbursement or payment in any other
calendar year (except that a plan providing medical or health benefits may
impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

In witness whereof, the parties have executed this Agreement as of the date set
forth above.

              COMPANY: MAPCO EXPRESS, INC.   EXECUTIVE:    
 
            /s/ Mark B. Cox   /s/ Igal P. Zamir              
By:
  Mark B. Cox   IGAL P. ZAMIR    
Title:
  EVP / CFO   Date: May 26, 2011    
Date:
  May 26, 2011        
 
            /s/ Kent B. Thomas                  
By:
  Kent B. Thomas        
Title:
  General Counsel        
Date:
  May 26, 2011        

Executive Employment Agreement • Igal Zamir • MAPCO Express, Inc. • May 26, 2011
• Page 10 of 10

 

10